 1 Elliot Gale (State Bar No. 263326)
   egale@gajplaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@gajplaw.com
 3 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 4 Roseville, California 95747
   Telephone: 916-279-7778
 5 Facsimile: 916-721-2767
 6 Attorneys for Plaintiffs
   Jose and Rosario Alvarez
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10
11
     JOSE AND ROSARIO ALVAREZ,                         Case No.: 2:19-cv-00989-MCE-CKD
12
                   Plaintiffs,
13                                                     ORDER
14          vs.

15 EXPERIAN INFORMATION SOLUTIONS,
   INC.
16            Defendant.
17
18          Pursuant to the stipulation of the Parties, and good cause appearing, Experian Information

19 Solutions Inc, only, is dismissed with prejudice from this action, with each party to bear its own
20 attorneys’ fees and costs.
21          IT IS SO ORDERED.

22 Dated: July 24, 2019
23
24
25
26
27
28

                                                      1
                                                   ORDER
